Name: Commission Regulation (EC) No 1403/97 of 22 July 1997 amending Regulation (EC) No 703/97 introducing for a trial period from 1 July 1997 to 30 June 1998 a cumulative recovery system for determining certain import duties on rice and amending Regulation (EC) No 1503/96
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  trade;  EU finance;  plant product
 Date Published: nan

 Avis juridique important|31997R1403Commission Regulation (EC) No 1403/97 of 22 July 1997 amending Regulation (EC) No 703/97 introducing for a trial period from 1 July 1997 to 30 June 1998 a cumulative recovery system for determining certain import duties on rice and amending Regulation (EC) No 1503/96 Official Journal L 194 , 23/07/1997 P. 0002 - 0004COMMISSION REGULATION (EC) No 1403/97 of 22 July 1997 amending Regulation (EC) No 703/97 introducing for a trial period from 1 July 1997 to 30 June 1998 a cumulative recovery system for determining certain import duties on rice and amending Regulation (EC) No 1503/96 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice (1), and in particular Articles 11 (4) and 21 thereof,Whereas Commission Regulation (EC) No 703/97 of 18 April 1997 (2) introduces for a trial period from 1 July 1997 to 30 June 1998 a cumulative recovery system (CRS) for determining certain import duties on rice;Whereas the system provided for in Regulation (EC) No 703/97 should be strengthened as regards the monitoring of minor imports not subject to presentation of an import licence;Whereas the lodging of the monthly and CRS declarations within the time limits laid down is essential for the proper functioning of the CRS; whereas, as a result, failure to present and late presentation of declarations by CRS importers should be made subject to the same rules for the lodging of incomplete declarations;Whereas it should be ensured that CRS importers cannot take advantage of the fact that on-the-spot checks cannot be carried out for reasons attributable to them; whereas, to that end, where a CRS importer is responsible for the failure of a physical check he should not only lose the right to the adjustment of import duties but also be charged ECU 50 per tonne for consignments imported during the halves of the trial period for which he has lost the right to the adjustment of import duties;Whereas it is necessary to specify the time at which the amounts referred to in the second subparagraph of Article 9 (1) and the second subparagraph of Article 9 (2) of Regulation (EC) No 703/97 must be charged by the CRS authority;Whereas it is useful to know the origin of the rice imported and the Annex to Regulation (EC) No 703/97 should therefore be amended;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 703/97 is hereby amended as follows:1. The following subparagraph is added to Article 2 (3):'Where the import of a consignment is not subject to presentation of a licence or certificate in accordance with Articles 5 and 6 of Regulation (EEC) No 3719/88, the customs authority which accepted the declaration of release for free circulation shall forward a copy of that declaration to the CRS authority with which the importer is registered.`2. Article 3 (4) is replaced by the following:'4. At the request of the CRS authority of the importer concerned, the competent customs authority shall analyze the samples taken in accordance with ISO standards 7301 and, as regards humidity and the milling yield, in accordance with ISO 712 and ISO 6646 respectively and send the results to the CRS authority concerned.`3. The first subparagraph of Article 9 (1) is replaced by the following:'1. Where, for one or more consignments, the import price declared by a CRS importer cannot be verified on account of the late lodging or absence of a monthly declaration and/or CRS declaration, or the absence in the monthly declarations and/or CRS declarations of information, documents or other evidence provided for in this Regulation, the import price to be taken into consideration for the consignments concerned in the context of the CRS shall be that determined in accordance with Regulation (EC) No 1503/96 and applicable on the day when the declaration of release for free circulation was accepted.`4. The following subparagraph is added to Article 9 (2):'In addition, save in cases of force majeure, an amount of ECU 50 per tonne shall be charged to the CRS importer concerned for the consignments imported during the halves of the trial period in respect of which he has lost the right to the adjustment of import duties.`5. The following subparagraph is added to Article 10 (1):'In addition, when determining the amounts referred to in point (a), it shall charge to the CRS importers concerned the amounts referred to in the second subparagraph of Article 9 (1) and the second subparagraph of Article 9 (2).`6. The Annex to Regulation (EC) No 703/97 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 329, 30. 12. 1995, p. 18.(2) OJ No L 104, 22. 4. 1997, p. 12.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>